Citation Nr: 0031704	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  97-20 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a chronic acquired lung 
disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson


INTRODUCTION

The veteran had active military service from September 1988 
to September 1991, and subsequent service in the Reserves.  

The current appeal arose from an October 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.    The RO denied entitlement 
to service connection for a jaw disorder, nose disorder, back 
disorder, headaches, and an upper respiratory infection 
claimed as a lung condition.  The RO granted entitlement to 
service connection for scars of the forehead with assignment 
of a noncompensable evaluation.

In March 1999 the Board of Veterans' Appeals (Board) denied 
entitlement to service connection for temporomandibular joint 
dysfunction claimed as a jaw disorder, nose and back 
disorders, and headaches; granted entitlement to an increased 
(compensable) evaluation for a forehead scar; and remanded 
the claim of entitlement to service connection for a lung 
disorder to the RO for further development and adjudicatory 
actions.

In July 1999 the RO implemented the Board's March 1999 
decision and granted entitlement to an increased 
(compensable) evaluation of 10 percent for his forehead scar.

In June 2000 the RO affirmed the denial of entitlement to 
service connection for a lung disorder diagnosed as asthma 
and claimed also as upper respiratory infections and mild 
obstructive ventilatory defect.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Upper respiratory infections were reported in active 
service.

2.  Upper respiratory infections are no longer shown by the 
medical evidence of record.  



3.  Post-service obstructive respiratory symptomatology 
diagnosed as asthma was not shown in service.

4.  Post-service restrictive respiratory symptomatology has 
been attributed to a post service motor vehicle accident.

5.  Competent medical evidence of record does not show that 
the veteran currently has a chronic acquired lung disorder 
linked to his active service.


CONCLUSION OF LAW

A chronic acquired lung disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records show 
treatment for and diagnosis of an upper respiratory infection 
in April 1989, October 1990, and March 1991.  The August 1991 
separation examination showed a normal lungs and chest 
evaluation.  

In August 1997 VA conducted a respiratory examination of the 
veteran.  He reported the he had experienced shortness of 
breath for approximately four to five years.  The diagnosis 
was mild obstructive ventilatory defect.  It was noted that 
the etiology was unclear.  

VA conducted a general medical examination of the veteran in 
August 1997.  He complained of shortness of breath on 
exertion associated with nonproductive cough.  The diagnosis 
was dyspnea, cause undetermined; possible exposure to 
pollution in the Persian Gulf.  

In May 2000 VA conducted a respiratory examination of the 
veteran.  At that time he complained of increasing dyspnea on 
exertion.  He denied symptoms of cough, rhinorrhea, or 
heartburn.  He reported that he was injured in a motor 
vehicle accident in 1994, and sustained injuries to his ribs, 
left pneumothorax, and kidney.  Pulmonary function tests 
showed a combined obstructive and restrictive ventilatory 
defect.  It was noted that dyspnea was likely due to 
undiagnosed asthma, and the restrictive component was most 
likely related to the 1994 motor vehicle accident.   

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  This rule 
does not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."


When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of continuity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2000).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

With respect to the duty to assist, the Board notes that the 
law has recently been changed.  See H.R. 4864, the "Veteran 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a)(c).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

In the veteran's case at hand, the Board is satisfied that 
all facts have been properly developed, and that further 
assistance is not required in order to satisfy the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In 
this regard, the Board notes that this case was previously 
remanded by the Board in March 1999 for the purpose of fully 
developing the veteran's claim for service connection for a 
chronic acquired lung disorder.  He was given the opportunity 
to identify and submit additional evidence.  Additional 
evidence was associated with the claims file consisting of a 
contemporaneous VA special respiratory examination with a 
competent medical opinion as to the etiology of any lung 
disorders present.  The Board is unaware of any additional 
evidence which has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.

The Board's review of the evidentiary record discloses that 
while the service medical records show the veteran was 
treated for and diagnosed with upper respiratory infections, 
the post service medical evidence has failed to demonstrate 
the current existence of upper respiratory infection.  
Nonetheless, the most recent examination revealed evidence of 
a lung disorder, specifically mild obstructive and 
restrictive airway disease.  The VA examiner concluded that 
the obstructive component of the veteran's respiratory 
disorder was due to asthma, a disorder not shown in service, 
and the restrictive component was most likely a residual of a 
post-service motor vehicle accident.  


In the absence of medical evidence of a nexus between a 
current chronic acquired lung disorder and service, the claim 
of entitlement to service connection must be denied.  
Hickson, supra.  As the veteran is not shown to have lung 
disorder related to his period of service, there exists no 
basis upon which to predicate a grant of entitlement to 
service connection.  Hickson, supra.

While the veteran as a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, he is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  In this case, the veteran is 
not competent to claim that he has a chronic acquired lung 
disorder which originated coincident with active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a chronic acquired lung disorder related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir, 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung disorder to 
include upper respiratory infections and mild obstructive 
ventilatory defect.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to service connection for a chronic acquired lung 
disorder is denied.  



		
	RONALD R. BOSCH
	Veteran's Law Judge 
	Board of Veterans' Appeals



 
- 7 -


- 1 -


